

$2,000,000.00
McLean, Virginia



March 31, 2009


CONFESSED JUDGMENT PROMISSORY NOTE


IMPORTANT NOTICE


THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES
A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS THE CREDITOR
TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.


FOR VALUE RECEIVED, the undersigned, INNOLOG HOLDINGS CORPORATION, a Nevada
corporation and INNOVATIVE LOGISTICS TECHNIQUES, INC., a Virginia corporation
(collectively, the “Borrower”), promises unconditionally to pay to the order of
WILLIAM DANIELCZYK, JOE KELLEY, MICHAEL KANE, HARRY JACOBSON, MEL BOOTH, BRUCE
RIDDLE, STEVE MOSES, and IAN REYNOLDS, their successors or assigns
(collectively, the “Lender”) the principal amount of Two Million Dollars
($2,000,000.00) (the “Principal Amount”), together with interest on the unpaid
Principal Amount outstanding from time to time at the rate or rates hereafter
specified and any and all other sums which may be owing to Lender by Borrower
pursuant to this Note.  The following terms shall apply to this Note:


1.      Interest Rate.  As long as there is no existing uncured “Event of
Default,” as hereafter defined, interest shall accrue and be payable on the
outstanding Principal Amount at the same annual rate of interest established
under the loan agreement, promissory note and other loan documents evidencing
the Two Million Dollar ($2,000,000.00) loan from EagleBank to the Lender
hereunder (the “EagleBank Loan”).  Interest shall be calculated on the basis of
a year of 360 days applied to the actual days on which there exists an unpaid
balance under this Note.


2.      Default Interest Rate.  Upon an “Event of Default,” as hereafter
defined, Lender, in Lender’s sole discretion and without notice or demand, may
raise the rate of interest accruing on the outstanding Principal Amount to a
rate equal to the highest default interest rate established under the terms of
the EagleBank Loan, independent of whether Lender elects to accelerate the
unpaid principal balance as a result of such default.  Such default interest
rate shall continue, in Lender’s sole discretion, until all defaults are cured.


3.      Principal and Interest Repayments.


(a)          Principal.  Borrower shall repay the entire outstanding Principal
Amount, as well as all accrued and unpaid interest and all other sums due under
this Note, in full, in immediately available funds, upon the demand of the
holder of this Note, which demand may be made at any time in the sole and
absolute discretion of the holder and without prior notice, provided however,
that if no demand is made, all such amounts shall be fully repaid to Lender on
that date which is two (2) years after the date of this Note.


(b)          Interest.  Borrower shall pay all accrued interest under this Note,
in immediately available funds, on the 10th calendar day of each month beginning
on April 10, 2009.


4.      Repayment Extension.  If any payment of principal or interest shall be
due on a Saturday, Sunday or any other day on which banking institutions in the
Commonwealth of Virginia are required or permitted to be closed, such payment
shall be made on the next succeeding business day and such extension of time
shall be included in computing interest under this Note.

 
Page 1 of 9

--------------------------------------------------------------------------------

 

5.      Late Charge.  Borrower shall pay a late charge (the “Late Charge”) of 5%
of the amount then due if any payment in whole or in part due under this Note is
not received by Lender within 15 days after its due date.  The late payment
charge shall be payable to Lender on demand, or if demand is not made, then on
the due date of the next payment under this Note.  A similar late charge may be
imposed for each successive 30-day period during which all or any portion of
such payment remains delinquent.  Such late charge shall be in addition to, and
not in lieu of, any other right or remedy Lender may have, including the right
to receive principal and interest and to reimbursement of costs and expenses.


6.      Manner and Application of Payments.  All payments due hereunder shall be
paid in lawful money of the United States of America which shall be legal tender
in payment of all debts and dues, public and private, in immediately available
funds, without offset, deduction or recoupment.  Any payment by check or draft
shall be subject to the condition that any receipt issued therefore shall be
ineffective unless the amount due is actually received by Lender.  Each payment
shall be applied first to the payment of any and all costs, fees and expenses
incurred by or payable to Lender in connection with the collection or
enforcement of this Note, second to the payment of all unpaid late charges (if
any), third, to the payment of all accrued and unpaid interest hereunder and
fourth, to the payment of the unpaid Principal Amount, or in any other manner
which Lender may, in its sole discretion, elect from time to time.


7.      Prepayment.  This Note may be prepaid in whole or in part at any time
without premium or penalty, provided that each payment shall be accompanied by
payment of all unpaid costs, fees, expenses and late charges, if any, which are
due plus all accrued and unpaid interest due as of the date of such prepayment.


8.      Obligations.  The term “Obligations” shall mean the full and punctual
observance and performance of all present and future duties, covenants and
responsibilities due to Lender by Borrower of any nature whatsoever, including
all past, present and future indebtedness and liabilities of Borrower to Lender
for the payment of money (extending to the Principal Amount and all interest,
fees, late charges, expense payments, liquidation costs, and attorneys’ fees and
expenses), whether similar or dissimilar, related or unrelated, matured or
unmatured, direct or indirect, contingent or noncontingent, primary or
secondary, alone or jointly with others, now due or to become due, now existing
or hereafter created, and whether or not now contemplated.  If more than one
Obligation is outstanding, each payment may be applied to such of the
Obligations as Lender shall determine in its sole discretion.


9.      Loan Documents.  The obligations of Borrower evidenced by this Note are
secured by, guaranteed by, and are a part of the obligations referred to in the
Guaranty of Galen Capital Corporation made on even date herewith, any promissory
note, letter agreement, guaranty of payment, pledge agreement, loan agreement,
security agreement, hypothecation agreement, indemnity agreement, assignment or
any other document or agreement previously, simultaneously or hereafter executed
and delivered by Borrower and/or by any other Obligor, as hereinafter defined,
singly or jointly with another person or persons to Lender, in connection with
this Note, whether or not this Note is specifically referred to therein (as the
same may from time to time be amended, collectively, the “Loan Documents”).


10.    Obligor.  The term “Obligor” shall mean, individually and collectively,
Borrower, each endorser, guarantor and surety of this Note, together with such
Obligor’s successors and assigns.


11.    Events of Default.  The occurrence of any one or more of the following
events shall constitute an “Event of Default” under this Note:


(a)          the failure of Borrower or any other Obligor to pay any sum due
under this Note when due, whether by demand or otherwise;


(b)          the failure of any Obligor to perform, observe or comply with any
of the Loan Documents;


(c)          the filing of any petition for relief under the United States
Bankruptcy Code or any similar federal or state statute by or against any
Obligor;


(d)          the making of an application for the appointment of a custodian,
trustee or receiver for, or of a general assignment for the benefit of creditors
by, any Obligor;

 
Page 2 of 9

--------------------------------------------------------------------------------

 

(e)          the insolvency of any Obligor or the failure of any Obligor
generally to pay debts as such debts become due;


(f)          any representation or information contained in any financial
statement or any other document given by any Obligor to Lender that is not in
all material respects true and complete;


(g)          the determination in good faith by Lender that a material adverse
change has occurred in the financial condition of any Obligor;


(h)          the determination in good faith by Lender that the security for the
Obligations is inadequate;


(i)           the occurrence of any default by any Obligor under any of the Loan
Documents;


(j)           the occurrence of any default by Lender under the EagleBank Loan;
or


(k)          the determination in good faith by Lender that the prospect of
payment of any of the Obligations is impaired.


12.    Rights and Remedies upon Default.  Upon the occurrence of an Event of
Default hereunder, Lender, in Lender’s sole discretion and without notice to
Borrower or any other Obligor, may: (a) declare the entire outstanding Principal
Amount, together with all accrued interest and all other sums due under this
Note, to be immediately due and payable, and the same shall thereupon become
immediately due and payable without presentment, demand or notice, which are
hereby expressly waived; (b) exercise its right of setoff against any money,
funds, credits or other property of any nature whatsoever of Borrower now or at
any time hereafter in the possession of, in transit to or from, under the
control or custody of, Lender or any affiliate of Lender in any capacity
whatsoever; (c) terminate any outstanding commitments of Lender to Borrower or
any other Obligor; (d) exercise its right to confess judgment against Borrower
as provided hereinafter; and (e) exercise any or all rights, powers and remedies
provided for in the Loan Documents or now or hereafter existing at law, in
equity, by statute or otherwise.


13.    Remedies Cumulative.  Each right, power and remedy of Lender hereunder,
under the Loan Documents or now or hereafter existing at law, in equity, by
statute or otherwise shall be cumulative and concurrent, and the exercise or
beginning of the exercise of any one or more of them shall not preclude the
simultaneous or later exercise by Lender of any or all such other rights, powers
or remedies.  No failure or delay by Lender to insist upon the strict
performance of any one or more provisions of this Note or of the Loan Documents
or to exercise any right, power or remedy consequent upon a breach thereof or
default hereunder shall constitute a waiver thereof or preclude Lender from
exercising any such right, power or remedy.  By accepting full or partial
payment after the due date of any amount of principal of or interest on this
Note, or other amounts payable on demand, Lender shall not be deemed to have
waived the right either to require prompt payment when due and payable of all
other amounts of principal of or interest on this Note or other amounts payable
on demand, or to exercise any rights and remedies available to it in order to
collect all such other amounts due and payable under this Note.


14.    Security. This Note shall also serve as a Security Agreement.  As
security for the payment of the obligations under this Note or any of the Loan
Documents, Borrower and any Obligor who signs this Note hereby grants a security
interest in all of the Borrower’s (a) Accounts; (b) As-extracted collateral;
(c) Chattel paper; (d) Deposit accounts; (e) Documents; (f) Equipment; (g) Farm
products; (h) Fixtures; (i) General intangibles; (j) Goods; (k) Instruments; (l)
Inventory; (m) Investment property; (n) Letter-of-credit rights; and (o)
Proceeds and products of all of the foregoing (collectively, the
“Collateral”).  “Debtor” means any person having an interest in any Collateral
which secures this Note, now or hereafter.  Debtor shall have all risk of loss
of the Collateral.  Lender shall have no liability or duty, either before or
after the occurrence of an Event of Default, on account of loss of or damage to,
to collect or enforce any of its rights against, the Collateral, to collect any
income accruing on the Collateral, or to preserve rights against account debtors
or other parties with prior interests in the Collateral.  If Lender actually
receives any notices requiring action with respect to Collateral in Lender’s
possession, Lender shall take reasonable steps to forward such notices to any
Debtor.  Debtor is responsible for responding to notices concerning the
Collateral, voting the Collateral and exercising rights and options, calls and
conversions of the Collateral.  Lender’s sole responsibility is to take such
action as is reasonably requested by Debtor in writing; however, Lender is not
responsible to take any action that, in Lender’s sole judgment, would affect the
value of the Collateral as security for the Obligations adversely.

 
Page 3 of 9

--------------------------------------------------------------------------------

 

Lender’s collection and enforcement of Collateral against account debtors and
other persons obligated thereon shall be deemed to be commercially reasonable if
Lender exercises the care and follows the procedures that Lender generally
applies to the collection of obligations owed directly to Lender.  Lender may
apply all Collateral and proceeds of Collateral coming into Lender’s possession
to any of the Obligations, whether matured or unmatured, as Lender shall
determine in its sole but reasonable discretion.  Lender may defer the
application of non-cash proceeds of Collateral, including, but not limited to,
non-cash proceeds collected from account debtors and other persons obligated on
Collateral, to the Obligations until cash proceeds are actually received by
Lender.


If and only if Lender is required by the Virginia Uniform Commercial Code to
give Borrower notice of any disposition of Collateral, Borrower agrees that
commercial reasonableness and good faith require Lender to give Borrower no more
than 5 days prior written notice of the time and place of any public disposition
of Collateral or of the time after which any private disposition or other
intended disposition is to be made of collection and enforcement.  Borrower
agrees that it is commercially reasonable for Lender to disclaim all warranties
which arise with respect to the disposition of the Collateral.


15.    Confession of Judgment.  IN THE EVENT OF ANY DEFAULT UNDER THIS
INSTRUMENT, INCLUDING, BUT NOT LIMITED TO ANY PAYMENT UNDER THIS INSTRUMENT NOT
BEING PAID WHEN DUE, WHETHER AT MATURITY, BY ACCELERATION OR OTHERWISE, BORROWER
HEREBY IRREVOCABLY APPOINTS AND CONSTITUTES JOHN J. MATTEO, DAVID H. COX AND/OR
JASON A. PARDO, ATTORNEYS LICENSED TO PRACTICE LAW IN THE COMMONWEALTH OF
VIRGINIA AND WHOSE ADDRESSES ARE C/O JACKSON & CAMPBELL, P.C., 1120 20TH STREET,
N.W., SOUTH TOWER, WASHINGTON, DC 20036-3437, ANY ONE OF WHOM MAY ACT WITHOUT
THE JOINDER OF THE OTHER(S), AS BORROWER'S DULY CONSTITUTED ATTORNEY-IN-FACT TO
APPEAR IN THE CLERK'S OFFICE OF THE CIRCUIT COURT OF FAIRFAX COUNTY, VIRGINIA,
OR IN ANY OTHER COURT OF COMPETENT JURISDICTION, AND TO CONFESS JUDGMENT
PURSUANT TO THE PROVISIONS OF SECTION 8.01-432 OF THE CODE OF VIRGINIA OF 1950,
AS AMENDED, AGAINST BORROWER FOR ALL PRINCIPAL AND INTEREST AND ANY OTHER
AMOUNTS DUE AND PAYABLE UNDER THIS INSTRUMENT AS EVIDENCED BY AN AFFIDAVIT
SIGNED BY AN OFFICER OF THE LENDER SETTING FORTH THE AMOUNT THEN DUE, TOGETHER
WITH ATTORNEY'S FEES AND COLLECTION FEES AS PROVIDED IN THIS INSTRUMENT (TO THE
EXTENT PERMITTED BY LAW). THIS POWER OF ATTORNEY IS COUPLED WITH AN INTEREST AND
MAY NOT BE TERMINATED BY BORROWER AND SHALL NOT BE REVOKED OR TERMINATED BY
BORROWER AND SHALL NOT BE REVOKED OR TERMINATED BY BORROWER'S DEATH, DISABILITY
OR DISSOLUTION. IF A COPY OF THE INSTRUMENT, VERIFIED BY AFFIDAVIT, SHALL HAVE
BEEN FILED IN THE ABOVE CLERK'S OFFICE, IT WILL NOT BE NECESSARY TO FILE THE
ORIGINAL AS A WARRANT OF ATTORNEY. BORROWER RELEASES ALL ERRORS AND WAIVES ALL
RIGHTS OF APPEAL, STAY OF EXECUTION, AND THE BENEFIT OF ALL EXEMPTION LAWS NOW
OR HEREAFTER IN EFFECT. BORROWER SHALL, UPON LENDER'S REQUEST, NAME SUCH
ADDITIONAL OR ALTERNATIVE PERSON(S) DESIGNATED BY LENDER AS BORROWER'S DULY
CONSTITUTED ATTORNEY(S)-IN-FACT TO CONFESS JUDGMENT AGAINST THE BORROWER. NO
SINGLE EXERCISE OF THE POWER TO CONFESS JUDGMENT SHALL BE DEEMED TO EXHAUST THE
POWER AND NO JUDGMENT AGAINST FEWER THEN ALL THE PERSONS CONSTITUTING THE
BORROWER SHALL BAR SUBSEQUENT ACTION OR JUDGMENT AGAINST ANY ONE OR MORE OF SUCH
PERSONS AGAINST WHOM JUDGMENT HAS NOT BEEN OBTAINED IN THIS INSTRUMENT.

 
Page 4 of 9

--------------------------------------------------------------------------------

 

16.    Collection Expenses.  If this Note is placed in the hands of an attorney
for collection following the occurrence of an Event of Default hereunder,
Borrower agrees to pay to Lender upon demand all costs and expenses, including,
without limitation, all attorney’s fees and court costs incurred by Lender in
connection with the enforcement or collection of this Note (whether or not any
action has been commenced by Lender to enforce or collect this Note) or in
successfully defending any counterclaim or other legal proceeding brought by
Borrower contesting Lender’s right to collect the outstanding Principal Amount
or any other amount due and payable hereunder.  The obligation of Borrower to
pay all such costs and expenses shall not be merged into any judgment by
confession against Borrower.  All of such costs and expenses shall bear interest
at the higher of the rate of interest provided herein or any default rate of
interest provided herein, from the date of payment by Lender until repaid in
full.


17.    Interest Rate After Judgment.  If judgment is entered against Borrower on
this Note, the amount of the judgment entered (which may include principal,
interest, fees, and costs) shall bear interest at the higher of: (a) the rate of
interest provided herein; (b) any default rate of interest provided herein; or
(c) the legal rate of interest then applicable to judgments in the jurisdiction
in which judgment was entered.


18.    Maximum Rate of Interest.  Notwithstanding any provision of this Note or
the Loan Documents to the contrary, Borrower shall not be obligated to pay
interest pursuant to this Note in excess of the maximum rate of interest
permitted by the laws of any state determined to govern this Note or the laws of
the United States applicable to loans in such state.  If any provisions of this
Note shall ever be construed to require the payment of any amount of interest in
excess of that permitted by applicable law, then the interest to be paid
pursuant to this Note shall be held subject to reduction to the amount allowed
under applicable law and any sums paid in excess of the interest rate allowed by
law shall be applied in reduction of the principal balance outstanding pursuant
to this Note.  Borrower acknowledges that it has been contemplated at all times
by Borrower that the laws of the Commonwealth of Virginia will govern the
maximum rate of interest that it is permissible for Lender to charge Borrower
pursuant to this Note.


19.    Certain Waivers by Borrower.  Borrower waives demand, presentment,
protest and notice of demand, of non-payment, of dishonor and of protest of this
Note.  Lender, without notice to or further consent of Borrower or any other
Obligor and without in any respect compromising, impairing, releasing, lessening
or affecting the obligations of Borrower hereunder or under any of the Loan
Documents, may: (a) release, surrender, waive, add, substitute, settle,
exchange, compromise, modify, extend or grant indulgences with respect to (i)
this Note, (ii) any of the Loan Documents, (iii) all or any part of any
collateral or security for this Note and/or (iv) any Obligor; (b) complete any
blank space in this Note according to the terms upon which the loan evidenced
hereby is made; and (c) grant any extension or other postponements of the time
of payment hereof.


20.    Choice of Law; Forum Selection; Consent to Jurisdiction.  This Note shall
be governed by, construed and interpreted in accordance with the laws of the
Commonwealth of Virginia (excluding the choice of law rules thereof).  Borrower
hereby (a) agrees that all disputes and matters whatsoever arising under, in
connection with, or incident to this Note shall be litigated, if at all, in and
before a court located in the Commonwealth of Virginia to the exclusion of the
courts of any other state or country, and (b) irrevocably submits to the
non-exclusive jurisdiction of any Virginia court or federal court sitting in the
Commonwealth of Virginia in any action or proceeding arising out of or relating
to this Note, and hereby irrevocably waives any objection to the laying of venue
of any such action or proceeding in any such court and any claim that any such
action or proceeding has been brought in an inconvenient forum.  A final
judgment in any such action or proceeding shall be conclusive and may be
enforced in any other jurisdiction by suit on the judgment or in any other
manner provided by law.


21.    Subsequent Holders.  In the event that any holder of this Note transfers
this Note for value, Borrower agrees that except with respect to subsequent
holders with actual knowledge of a claim or defense, no subsequent holder of
this Note shall be subject to any claims or defenses which Borrower may have
against a prior holder (which claims or defenses are not waived as to prior
holders), all of which are waived as to the subsequent holder, and that all such
subsequent holders shall have all of the rights of a holder in due course with
respect to Borrower even though the subsequent holder may not qualify, under
applicable law, absent this paragraph, as a holder in due course.

 
Page 5 of 9

--------------------------------------------------------------------------------

 

22.    Invalidity of Any Part.  If any provision or part of any provision of
this Note shall for any reason be held invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision (or any remaining part of any provision) of this Note, and this
Note shall be construed as if such invalid, illegal or unenforceable provision
(or part thereof) had never been contained in this Note, but only to the extent
of its invalidity, illegality or unenforceability.  In any event, if any such
provision pertains to the repayment of the indebtedness evidenced by this Note,
then and in such event, at Lender’s option, the outstanding Principal Amount,
together with all accrued and unpaid interest thereon and any other amount due
and payable hereunder, shall become immediately due and payable.


23.    WAIVER OF JURY TRIAL.  BORROWER HEREBY (a) COVENANTS AND AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY A JURY, AND (b) WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH LENDER AND BORROWER MAY BE
PARTIES ARISING OUT OF, IN CONNECTION WITH OR IN ANY WAY PERTAINING TO THIS
NOTE, ANY OF THE LOAN DOCUMENTS AND/OR ANY TRANSACTIONS, OCCURRENCES,
COMMUNICATIONS OR UNDERSTANDINGS (OR THE LACK OF ANY OF THE FOREGOING) RELATING
IN ANY WAY TO THE BORROWER-LENDER RELATIONSHIP BETWEEN THE PARTIES.  IT IS
UNDERSTOOD AND AGREED THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF
ALL CLAIMS, WHETHER INITIATED BY BORROWER AGAINST LENDER OR INITIATED BY LENDER
AGAINST BORROWER.  THIS WAIVER OF JURY TRIAL IS SEPARATELY GIVEN, KNOWINGLY,
WILLINGLY AND VOLUNTARILY MADE BY BORROWER AND BORROWER HEREBY AGREES THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE
THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS
EFFECT.  LENDER IS HEREBY AUTHORIZED TO SUBMIT THIS NOTE TO ANY COURT HAVING
JURISDICTION OVER THE SUBJECT MATTER AND BORROWER SO AS TO SERVE AS CONCLUSIVE
EVIDENCE OF SUCH WAIVER OF RIGHT TO TRIAL BY JURY.  BORROWER REPRESENTS AND
WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS NOTE AND IN THE
MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN FREE
WILL, AND/OR THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH
COUNSEL.


24.    Service of Process.  Borrower hereby consents to process being served in
any suit, action or proceeding instituted in connection with this Note by the
mailing of a copy thereof to Borrower by certified mail, postage prepaid, return
receipt requested.  Borrower hereby irrevocably agrees that such service shall
be deemed to be service of process upon Borrower in any such suit, action or
proceeding.  Nothing in this Note shall affect the right of Lender to serve
process in any other manner otherwise permitted by law, and nothing in this Note
will limit the right of Lender otherwise to bring proceedings against Borrower
in the courts of any other jurisdiction or jurisdictions.


25.    Notices.  Any notice, request or other communication in connection with
this Note, shall be in writing and, if sent by registered or certified mail,
shall be deemed to have been given when received by the party to whom directed,
or, if sent by mail but not registered or certified, when deposited in the mail,
postage prepaid, provided that any such notice or communication shall be
addressed to a party hereto as provided below (or at such other address as such
party shall specify in writing to the other parties hereto):



 
(a) If to Borrower, at:
Innolog Holdings Corporation;
   
Innovative Logistics Techniques, Inc.
   
8300 Greensboro Drive, Suite 225
   
McLean, Virginia 22102
   
Attn: William P. Danielczyk
       
With a copy to:
John J. Matteo, Esq.
   
Jackson & Campbell, P.C.
   
1120 20th Street, N.W.
   
Washington, D.C. 20036
       
(b) If to Lender, at:
William Danielczyk
   
8300 Greensboro Drive, Suite 225
   
McLean, Virginia 22102


 
Page 6 of 9

--------------------------------------------------------------------------------

 




 
Joe Kelley
 
_____________________
 
_____________________
     
Michael Kane
 
30 Burton Hills Blvd., Suite 210
 
Nashville, TN 37215
     
Harry Jacobson,
 
_____________________
 
_____________________
     
Mel Booth
 
_____________________
 
_____________________
     
Bruce Riddle
 
2401 Research Blvd., Suite 101
 
Rockville, MD 20850
     
Steve Moses
 
_____________________
 
_____________________
     
Ian Reynolds
 
_____________________
 
_____________________



Notwithstanding anything to the contrary, all notices and demands for payment
from Lender actually received in writing by Borrower shall be considered to be
effective upon receipt thereof by Borrower regardless of the procedure or method
utilized to accomplish such delivery thereof to Borrower.


26.    Commercial Loan.  The Borrower warrants that this Note is the result of a
commercial loan transaction and that (i) such transaction is undertaken solely
to acquire or carry on a business or commercial enterprise, or (ii) the Borrower
is a business or commercial organization.


27.    Miscellaneous.  Time is of the essence under this Note.  The paragraph
headings of this Note are for convenience only, and shall not limit or otherwise
affect any of the terms hereof.  This Note and the Loan Documents, if any,
constitute the entire agreement between the parties with respect to their
subject matter and supersede all prior letters, representations or agreements,
oral or written, with respect thereto.  Lender may, without notice to or consent
of Borrower, sell, assign, pledge or transfer this Note or sell, assign,
transfer or grant participations in all or any part of the obligations evidenced
by this Note to others at any time and from time to time, and Lender may divulge
to any potential assignee, transferee or participant all information, reports,
financial statements and documents obtained in connection with this Note and any
other Loan Documents or otherwise.  No modification, release or waiver of this
Note shall be deemed to be made by Lender unless in writing signed by Lender,
and each such waiver, if any, shall apply only with respect to the specific
instance involved.  No course of dealing or conduct shall be effective to
modify, release or waive any provisions of this Note or any of the other Loan
Documents.  This Note shall inure to the benefit of and be enforceable by Lender
and Lender’s successors and assigns and any other person to whom Lender may
grant an interest in the obligations evidenced by this Note and shall be binding
upon and enforceable against Borrower and Borrower’s personal representatives,
successors, heirs and assigns.  Whenever used herein, the singular number shall
include the plural, the plural the singular, and the use of the masculine,
feminine or neuter gender shall include all genders.  This Note may be executed
in any number of counterparts, all of which, when taken together shall
constitute one Note.

 
Page 7 of 9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has duly executed this Note under seal as of the
day and year first hereinabove set forth.


WITNESS/ATTEST:
 
BORROWER:
             
INNOLOG HOLDINGS CORPORATION
             
By:
 
(SEAL)
MICHAEL KANE, SECRETARY
   
WILLIAM P. DANIELCZYK, PRESIDENT
             
INNOVATIVE LOGISTICS TECHNIQUES, INC.
             
By:
 
(SEAL)
_______________, SECRETARY    
NAME:
         
TITLE:
   



STATE OF _______________________
     
CITY/COUNTY OF ___________: to wit:
 



The foregoing instrument was acknowledged before me this ___ day of ________,
2009, by William P. Danielczyk, the President of Innolog Holdings Corporation, a
Nevada corporation, on behalf of the corporation.
 

         
Notary Public

 
My Commission Expires: ____________________


STATE OF _______________________


CITY/COUNTY OF ___________: to wit:


The foregoing instrument was acknowledged before me this ___ day of ________,
2009, by Michael Kane, the Secretary of Innolog Holdings Corporation, a Nevada
corporation, on behalf of the corporation.
 

         
Notary Public

 
My Commission Expires: ____________________

 
Page 8 of 9

--------------------------------------------------------------------------------

 

STATE OF _______________________


CITY/COUNTY OF ___________: to wit:


The foregoing instrument was acknowledged before me this ___ day of ________,
2009, by __________________ the ______________ of Innovative Logistics
Techniques, Inc., a Virginia corporation, on behalf of the corporation.
  

         
Notary Public

 

My Commission Expires: ____________________


STATE OF _______________________


CITY/COUNTY OF ___________: to wit:
 
The foregoing instrument was acknowledged before me this ___ day of ________,
2009, by __________________ the Secretary of Innovative Logistics Techniques,
Inc., a Virginia corporation, on behalf of the corporation.
 

         
Notary Public

  
My Commission Expires: ____________________

 
Page 9 of 9

--------------------------------------------------------------------------------

 